Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          18-APR-2019
                                                          12:56 PM




                             SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              AC, Petitioner, on behalf of TP, Subject,
                   Respondent/Petitioner-Appellee,

                                   vs.

                   NP, Petitioner/Respondent-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. FC-DA 16-1-0193)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Respondent-Appellant NP’s application for writ of

certiorari filed on February 24, 2019 is hereby rejected.

          DATED:    Honolulu, Hawai#i, April 18, 2019.

                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson